February 12, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz RE: Dreyfus Stock Index Fund, Inc. 1933 Act File No. 33-27172 1940 Act File No. 811-5719 CIK No. 0000846800 Gentlemen: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 26 to the Funds Registration Statement on Form N-1A, which has been marked to show changes from Post-Effective Amendment No. 25, which was filed with the Securities and Exchange Commission on April 14, 2009. This filing is being made pursuant to Rule 485(a) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectuses. Please address any comments or questions to my attention at (212) 922-8023. Sincerely, /s/ Kara Dooley Kara Dooley Paralegal KD Enclosures cc: Stroock & Stroock & Lavan LLP
